Case: 18-20042      Document: 00514581091         Page: 1    Date Filed: 08/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 18-20042                                  FILED
                                 Conference Calendar                         August 1, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANGEL MARIN LIMON, also known as Americo Martinez Limon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-497-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Angel Marin Limon
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).       Limon has not filed a response.           We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20042    Document: 00514581091     Page: 2   Date Filed: 08/01/2018


                                 No. 18-20042

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      We note, however, that there is a clerical error in the written judgment.
Although no term of supervised release was imposed, the judgment sets forth
“special conditions of supervised release.”     Accordingly, we REMAND for
correction of the clerical error in the written judgment in accordance with
Federal Rule of Criminal Procedure 36.        See United States v. Hernandez,
719 F. App’x 395, (5th Cir. 2018); United States v. Perez-Gonzalez, 294 F. App’x
854, 855 (5th Cir. 2008).




                                       2